Order issued January 3, 2013




                                            In The
                             nurt of Aieat
                       ifU! 1htrirt of ixLu at Oatta
                                     No, 05-i2-0137-CV


                               IN RE TRACY NIXON, Relator


                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 00-14691-T


                                        ORDER
                         Before Justices O’Neill, Francis, and Murphy

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of habeas

corpus. We ORDER that relator bear the costs of this original proceeding.



                                                       I

                                                     MARY M11RPHY                (J
                                                     JUSTICE